 158DECISIONSOF NATIONALLABOR RELATIONS BOARDRichey Electronics,Inc.andMargaretAskew. Case26-CA-2909June 24, 1968DECISION AND ORDERBY MEMBERS BROWN,JENKINS, ANDZAGORIAOn March 25, 1968, Trial Examiner Marion C.Ladwig issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin certain unfair labor practices within the meaningof the National Labor Relations Act, as amended,and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondenthad not engaged in certain other alleged unfairlabor practices and recommended dismissal ofthese allegations.Thereafter, the Respondent filedexceptions to the Decision and a supporting brief.The General Counsel filed cross-exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, asamended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner except as modifiedherein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the TrialExaminer,and herebyorders that the Respondent, Richey Electronics,Inc.,Nashville, Tennessee, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asmodifiedherein:1.In paragraph 1(b) delete the words "like orrelated" and insert in place thereof the word"other."2.Renumber subparagraphs 2(b), (c), and (d)to read 2(c), (d), and (e).3. Insert a new paragraph 2(b) to read as fol-lows:"(b) Notify the above-named employees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces."4.Add the following paragraph below the signa-ture line of the notice attached to the Trial Ex-aminer's Decision:NOTE: We will notify the above-named em-ployees if presently serving in the ArmedForces of the United States of their right to fullreinstatement upon application in accordancewith the Selective Service Act and the Univer-salMilitaryTraining and Service Act, asamended, after discharge from the ArmedForces.' Inasmuch as the Respondent's unfair labor practices strike at the veryroots of employees'rights safeguarded by the Act,we shall issue a broadOrder herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARIONC. LADWIG, Trial Examiner: This casewas triedatNashville, Tennessee, on February 5,1968, pursuant to a charge filed by an individual,MargaretAskew, on October 13 and amended onOctober 17, 1967,' and pursuant to a complaint is-sued on November 30. The primaryissuesarewhether the Respondent, Richey Electronics, Inc.,hereincalled the Company, (a) refused on andafterSeptember 15 to recallMrs.Askew andanother unionsupporter in order to undercut aunion organizingdrive and (b) threatened to closeitsplantand otherwise coerced its employees, inviolation of Section 8(a)(1) and (3) of the NationalLaborRelationsAct, as amended.Upon the entire record, including my observationof the demeanor of thewitnesses,and after dueconsideration of the brief filed by the Company, Imake thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company, a Tennessee corporation, is en-gaged in the business of manufacturing electrolytic'All dates, unless otherwise indicated,refer to the year 1967172 NLRB No. 9 RICHEY ELECTRONICS, INC.capacitors at its plant in Nashville,Tennessee, fromwhich it annually ships products valued in excess of$50,000 directly to customers outside the State.The Companyadmits,and I find,that it is engagedin commerce within the meaning of Section 2(6)and (7)of the Act.District LodgeNo. 155, Inter-national Association of Machinistsand AerospaceWorkers,AFL-CIO,herein called the Union, is alabor organization within the meaning ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Alleged Discrimination1.Suspected instigators of the UnionBoth Margaret Askew and Judy Bull were ex-perienced,competent"sealers," having previouslyworked forPresidentRoyce Richey when he wasgeneral manager at another electroniccompany inNashville.On October 15, 1965, Richey hadformed the Company, a new corporation. In 1966,the Company hired both Askew and Bull as sealers,paying them the top rate($1.55 per hour)becauseof their prior experience.Each of them had onebreak in service-Askew having quit after workingfor the Company 6 months and Bull, after 9months.Theywere rehired,again at the top rate,on June 12 and July 11, respectively, and workeduntil they were laid off on August 22.On Wednesday, August 16, the Union began itsorganizationaldrive,passing out handbills andauthorization cards at the plant.Thatafternoon,Union Representative Randall Ammons walkedover to Askew's car on the parking lot at the plant,discussed with Askew and Bull the organizing cam-paign,and gave them authorization cards. (There isno direct evidence that the Company observed thisconversation,or that the Company was aware thatboth Askew and Bull signed union cards.)Both ofthe employees later discussed the Union with othersealers on the evening shift,including Helen Blan-ton (discussed hereafter).About Friday,August 18(according to printerNannie Tuttle's credited testimony),Tuttle "askedMr. Richey if he thought the union men were outthere on their own or if he thought some of the girlshad sent them."Richey said he did not know, but"that he had a place in Hong Kong that was doingwell and if the girls wanted to walk, let them walk."(Richey admitted on the stand that he told Tuttlehe had a plant in Hong Kong.Idiscredit his denialof the remainder of the statement.)The following Monday night,April 21 (the daybefore Askew,Bull, and others were laid off forlack of work),sealer Eunita Lee had a conversationwith Floorlady Chris Moore (an admitted super-visor)after the other employees had already gone159home. According to Lee's credited and undisputedtestimony,Moore said, "Reckon who started [theorganizingdrive], I'll betMargaret [Askew] andJudy [Bull] were the ones that started that....They were the only ones that could have."Later that week, about 2 or 3 days after the Au-gust 22 layoffs, Floorlady Moore made a similarstatement to sealer Blanton.In Blanton's creditedand undisputed words, "We were talking about howwe missed the girls ... and that's when she said shebelievedMargaret and Judy had something to dowith starting it." (Although called by the GeneralCounsel, Blanton appeared eager on cross-examina-tion to give testimony which would please the Com-pany.)Sometime before Floorlady Moore herself quiton September 15, she made still another referenceto the two alleged discriminatees and the Union.According to printer Tuttle's credited and un-disputed testimony, "I asked Mrs. Moore if theywere going to call Margaret and Judy Bull back andshe said, 'I wouldn't think so after all the Uniondeal. "'Apart from the other evidence, these repeatedstatements by Floorlady Moore demonstrate thatthe Company suspected or believed Askew and Bullwere instigators of the Union at the plant.2.Refusal to recallAskew and Bull credibly testified that on Sep-tember 15 (after they had been laid off about 3-1/2weeks)they went to President Richey's office about3 p.m. and asked him if he was going to recallthem. He said no,not at that time-that he hadheard some rumors about their work from Floor-lady Moore,Supervisor Jessie Vantreese,and sealerBlanton. (As indicated above, Askew and Bull haddiscussed the Union with Blanton.)When Askewasked what the rumors were,Richey told her "Ioverheard one myself....Ioverheard you say thatifwork was going to be like that you wasn't goingto vote for the Union,but that you had changedyour mind and you thought you would."Askewasked if Richey would permit Moore,Vantreese,and Blanton to come in and discuss the rumors withthe three of them,and Richey agreed,but pointedout that Moore did not come to work until 4o'clock.At thatpoint,Askewsaid that she andBull were going outside to help the Union pass outhandbillswhilewaitingforMoore. (Whenquestionedabout this conversation,PresidentRichey "emphatically"denied the employees' ver-sion,testifying that"Nothing about the Union oranything with reference to the Union" was said.Later he testified,"I just told her that I had over- 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDheard her say something about a G-D- union orsomething like that,but I didn'tunderstandeverything she said,when I was coming up the stepsone night....We were talking about her attitude.That was one reason we didn'tcall her back, wasbecause of her attitude....When somebody hol-lers out something you can tell,as a rule,whethertheir attitude is good or bad." Richey admitted thathe did agree to permit Askew and Bull to return tohis office when Floorlady Moore came to work.)After passing out union handbills in front of theplant for about 20 or 30 minutes,Askew and Bullwent back inside the plant for the meeting withFloorlady Moore.Richey met them near the frontentrance and told Askew,"Margaret, I havechanged my mind. I don'thave anything to say toyou now or any other time." (Richey admittedtellingAskew that he canceled the meeting, butgave no explanation for the sudden change of plans.Idiscredit his testimony,"Idon'tknow where shehad been.")The Company's knowledge that Askew and Bullhad been passing out handbills was confirmed bysealer Blanton,who credibly testified that later thatday, "Chris Moore told me that Margaret and Judyhad been out there handing out Union leaflets."Thereafter,the Company hired several new em-ployees to work as sealers, but failed to recallAskew and Bull. (President Richey testified that ittakes about 4 to 6 months to train a good sealer.)3.Conflicting defensesIn addition to citing Askew's "attitude,"Pres-identRichey claimed that Askew'sand Bull's"work record was very bad and it's for this reasonprimarily,that they were not called back to work."Yet he also testified that"Definitely,"he wouldhave recalled them if they had been "permanent"employees(claiming that since they had not beenthere 90 days after their reemployment in June andJuly they were merely "probationary"employees).The Company's next witness was Supervisor Van-treese,who was not in the courtroom to hear Pres-ident Richey testify(near the end of his direct ex-amination),"Iwould have recalled them, had theyworked 90 days." She testified that she, not Pres-ident Richey,had the responsibility of laying offgirls"that don'tdo their work," and that she wasresponsible for laying off Askew and Bull. Whenasked how it happened-whether she made thedecision herself or whether she advised Richey-she testified, "Yes sir, I did it myself." On cross-ex-amination,when pressed to testify whether she hadlaid off or discharged the two employees,she finallytestified that she decided at the time,on August 22,to terminate both of them,citing purported reasonsdiscussed below. (However,the separation notices,signed by Vantreese,each had a check beside thewords, "Lack of Work"under the caption"Reasonfor Separation,"and no check by the word, "Dis-charged."Thereafter,in the space following thewords,"Detailed explanation,"thewords weretyped,"LACKOF WORK."The separation no-tices were on forms provided by the Tennessee De-partment of Employment Security,and bore the in-structions,after the space for"Detailed explana-tion":"Reason for separation that may result indisqualificationshouldbe indicated hereon. Sub-sequent statements may not constitute grounds fordisqualification."Vantreese did not explain why, ifshe had in fact decided on August 22 to dischargethe two employees,she kept the decision a secretfrom the employees and failed to indicate thedischarges on the official separation notice forms.)She denied knowing anything about union activitiesat the plant,testifying that"The only thing I knewwas just the men outside" (passing out handbills),and that she did not hearany conversationin theplantof any kindabout union activity. (Thistestimony was belied by the Company's next wit-ness, employee Dorothy Curtiss, who testified, "Iwent out and got some [of the union handbills] andbrought them back inside the plant one day, andgave one to Mrs. Vantreese.... I told her I wasgoing to put one on [President Richey's] desk.... ItoldMrs.Vantreese I wanted her to sign it and shesaid she wouldn't,and laughed and walked onoff.")The Company's brief completely ignores Pres-ident Richey's testimony that he would have re-called Askew and Bull if they had been permanentemployees.In an apparent effort to reconcile theconflicting defenses(that the Company laid themoff for lack of work and decided not recall them,and that the Company discharged them at the timeof the layoff),the brief states that"the Employerhad ample reason for theterminationof these twoemployees because of their tardiness,poor workhabits and tendency to cause trouble in general."(Emphasis supplied.)Whether the Company secretly decided at thetime of the economic layoffs to discharge Askewand Bull,or whether President Richey made thedecision after conferring with Supervisors Mooreand Vantreese and employee Blanton, I find fromthe circumstances and all the evidence that theCompany'smotivationwas discriminatory.Aspreviously found, the Company suspected or be-lieved Askew and Bull to be the instigators of theUnion at the plant. Then when their support of theUnion was confirmed by their passing out union RICHEY ELECTRONICS, INC.161handbills while awaitingFloorlady Moore on Sep-tember 15, Richey abruptly canceled the scheduledconference to discuss the "rumors" about Askewand Bull,saying"I don't have anything to say toyou now or any other time." And despite the pic-ture which President Richey and Supervisor Van-treese attempted to paint at the trial(in justifica-tion for the refusal to recall and the decision todischarge,respectively),Richey undercut bothdefenses by asserting that he would have recalledthem"had they worked 90 days." (As indicated be-fore, both Askew and Bull had been hired as ex-periencedsealers,at the top rate, and had workedat the Company far beyond 90 days before theirbreakin service.The Company had no written 90-day probation rule, and neither Askew nor Bull wasadvised that they were considered "probationary"employees. I find that the Company's claim thatthey were not recalled because they were on proba-tion was a mere afterthought.)In an apparent effort to negate any union animus,Richey testified that he did not remember how longthe union activity went on, giving the reason, "Iwasn't even that concerned about it." Yet, he latertestified that "we are competing with imports andthe competition of imports in the electronic indus-try is very bad." (He had never operated under aunion contract.)When testifying about purportedreasons for refusing to recall the two employees, heappeared to be very nervous, clasping the arms ofthe witness chair with his hands. (He impressed meas a witness endeavoring to conceal the true facts.)On cross-examination, he admitted that he had nottalked to Askew or Bull concerning their work at-titude prior to September 15, nor about their at-tendance or tardiness,and "I don'tknow whetherMrs. Vantreese had or not."Vantreese testified that she decided on August22 to terminate Askew "Because I felt like she wasa troublemaker,"andBull"Because of theabsences and lack of work." She admitted that shehad never mentioned anything to Askew aboutmaking trouble.ConcerningBull'sattendancerecord, she testified positively that there wereal-ways 40 hours of work for Bull each week. This isindirect conflict with other evidence, which Icredit, that the employees were often sent homeearly because of lack of work. Richey himselftestified that the industry was "up and down," andthat they did not know from one week to another ifthe employees were goingto be fully employed thenext week, and admitted that there were occasionswhen Bull was sent home early by her supervisorfor lack of work, preventing her from working 40hours a week. Furthermore, when Vantreese wasasked when was the last time she recalled talking toBull about her tardiness or absences, she answered,"I guess itwas the time she quit and wanted tocome back." After considering all of her testimony,and the conflicts between her and Richey'stestimony, I am convinced that Vantreese wasdistorting the facts, and that the stated reasons forthe discharges (or refusal to recall) were not theactual reasonsfor the Comapny's actions.Inote that in its brief the Company cites asanother justification the fact that Askew admitted"to drinking on the job-without mentioning theundisputed testimony that this occurred on an oc-casion when all the employees had gone home ex-cept Askew, Bull, Floorlady Moore, and Moore'sdaughter, and that Askew drank beerwith the su-pervisor,Moore. The company also relied on sealerBlanton's testimony (when questioned by companycounsel on cross-examination) that Askew and Bull"didn't help me as much as they should aboutcleaning up" at the end of the shift-without point-ing out that Blanton had no supervisory responsi-bilities, and that Askew gave undisputed testimonythat neither Floorlady Moore nor any of the em-ployees had made any complaint to her about it.Clearly, the Companywas seekingpretexts to con-ceal its discriminatory motivation of undercuttingthe Union's organizingdrive by ridding the plant ofthe twounionsupporters.Moreover, the Company's union animus isfurther shown by sealer Bull's credited and un-disputed testimony, discussed below, that FloorladyMoore told her in May that "if the Union was to getin Royce [Richey] would close the plant down."Accordingly, I find, as alleged in the complaint,that since on or about September 15 the Companyhas filed and refused to recall Margaret Askew andJudy Bull because of their union activities, in viola-tion of Section 8(a)(3) and (1) of the Act.B. Alleged CoercionAbout a month before sealer Bull quit in June(and several months before the union organizingbegan at the Company), Bull was discussing withFloorladyMoore the organizational efforts of theUnion at another electronic company in Nashvillewhere Bull had worked previously. Bull asked if thefloorladies and supervisors were allowed to vote,and Moore responded, "No, but I knowone thing,if the Union was toget inRoyce [Richey] wouldclose the plant down." Although I have consideredthis threat in connection with the Company's unionanimus, I note that the complaint does not allegesuch a threat until August-months later. In theabsence of a trial amendment, I do not make any354-126 O-LT - 73 -pt. 1 - 12 162DECISIONSOF NATIONALLABOR RELATIONS BOARDfinding on whether or not the Company separatelyviolated Section 8(a)(1) by Moore's statement.The complaint also alleges that President RoyceRichey threatened on August 21 to close the plantif the Union were successful in its organizationalcampaign. As previously found, Richey told em-ployee Tuttle about Friday, August 18, "that hehad a place in Hong Kong that was doing well andif thegirlswanted to walk, let them walk." This,though, was not necessarily a threat to close theplant. It could just as well be interpreted to meanthat the Company would substitute its productionin Hong Kong if this plant were closed by a strike. Itherefore find that Richey's statement did not vio-late Section 8(a)(1) of the Act.On April 21, in the same conversation in whichFloorlady Moore told employee Lee "I'll bet Mar-garet and Judy were the ones that started" theUnion at the plant, Moore also said that "sheguessed that's why they wanted off early, was totalk to the union people." Although I have con-sidered the first part of Moore's statement in con-nectionwith the alleged discrimination againstAskew and Bull, I find that this conversation didnot constitute illegal interrogation and did notcreate the impression of surveillance in violation ofSection 8(a)(1), as alleged in the complaint.I therefore find that there is not a preponderanceof evidence in support of the alleged Section8(a)( I) violations..CONCLUSIONS OF LAW1.By discriminatorily refusing on September 15,1967, and byfailing thereafter to recall MargaretAskew andJudyBull inorder toundercut theUnion's organizingdrive, the Companyengaged inunfairlabor practicesaffecting commerce within themeaning of Section 8(a)(3) and(1) and Section2(6) and (7) of the Act.2.The Company did not violate the Act bythreatening to close the plant,by engaging in illegalinterrogation,or bycreating the impression of sur-veillanceof itsemployees'union activities.THE REMEDYIshall recommend that the Respondent be or-dered to cease and desist from the unfair laborpractices found and from like or related invasionsof the employees' Section 7 rights;to offer rein-statement to Margaret Askew and Judy Bull, withbackpay computedin the mannerset forth inF.W.Woolworth Company,90 NLRB 289, plus interest at6 percent per annum as prescribed inIsis Plumbing& Heating Co.,138 NLRB 716; and to post ap-propriate notices.Accordingly, on the basis of the foregoingfindings and conclusions,and on the entirerecord,I recommend pursuant to Section10(c) of the Actissuance of the following:ORDERRespondent,Richey Electronics,Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Discharging,refusing to recall,or otherwisediscriminating against any employee because of hisor her membership in or activities on behalf of Dis-trictLodge No. 155,International Association ofMachinistsand Aerospace Workers, AFL-CIO, orany otherlabor organization.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of their rights under Section7 of the Act.2.Take the following affirmative action necessa-ry to effectuate the policies of the Act:(a)Offer Margaret Askew and Judy Bull fullreinstatement to their former or substantiallyequivalent positions,without prejudice to theirseniority or other rights and privileges,and makethem whole in the manner set forth in the section oftheTrialExaminer'sDecisionentitled"TheRemedy."(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying,all payroll records,social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its plant in Nashville,Tennessee, co-pies of the attached notice marked "Appendix. "2Copies of said notice, on forms provided by the Re-gionalDirector for Region 26, after being dulysigned by Respondent's authorized representative,shallbe postedby theRespondent immediatelyupon receipt thereof, and be maintained by it for60 consecutivedaysthereafter,inconspicuousplaces, including all places where notices to em-ployees are customarily posted.Reasonable stepsY In the event that this Recommended Order is adopted by the Board, thewords"This Notice is Posted by Order" shall be substituted for the words"Pursuant to the Recommended Order of a Trial Examiner"in the noticeIn the further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals,thereshall be added to the words "ThisNotice is Posted by Order of the National LaborRelationsBoard" thewords "as Enforced by the United States Court of Appeals." RICHEY ELECTRONICS, INC.163shall be taken by theRespondent to insurethat saidnotices are not altered,defaced, or covered by anyother material.(d) Notifythe RegionalDirector for Region 26,inwriting,within 20 days from the receipt of thisDecision,whatstepshave been taken to complyherewith.'IT IS ALSO ORDEREDthat the complaint bedismissed insofar as it alleges violationsof the Actnot specifically found herein.WE WILL NOT discharge or refuse to recallemployees for supporting District Lodge No.155, InternationalAssociation of Machinistsand Aerospace Workers, AFL-CIO, or anyother union.WE WILL NOT attempt to undercut theUnion's organizingdrive at our plant by dis-criminating against unionsupporters in anyway.WE WILL NOT interfere with our employees'union activities.' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Boardand in order to effectuate the policiesof the Na-tional LaborRelationsAct, asamended,we herebynotifyour employees that:WE WILL offerMargaretAskew and JudyBullfullreinstatementand paythem forearningstheyhave lost as a result of ourrefusal to recall them,plus 6 percent interest.RICHEYELECTRONICS,INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 746 Federal OfficeBuilding,167 NorthMainStreet,Memphis,Tennessee38103,Telephone 901-534-3161.